McClain, J.—
The errors relied upon relate simply to tbe overruling by tbe court of tbe motion to set aside tbe verdict, and the sufficiency of tbe evidence to support tbe verdict is tbe only question in controversy.
Tbe evidence for plaintiff tended to show that bis team, consisting of two broncho ponies attached to a light buggy, was being driven eastward along Plymouth street, in tbe city of Le Mars, by bis son, about seventeen years of age, who bad with him in tbe buggy two friends of about tbe same age; that tbe ponies became frightened at defendant’s automobile, which was coming towards them on tbe same street from tbe east at tbe rate of about ten or twelve miles an hour; that tbe ponies became unmanageable and turned to tbe left, down an alley, about the time tbe automobile came opposite to tbe alley; and that, while thus turning into tbe alley, tbe wheels of tbe buggy ran off tbe end of a bridge over the gutter, upsetting tbe buggy and throwing out tbe occupants, tbe buggy being broken so as to be practically worthless, and tbe harness materially damaged. There is no controversy as to tbe amount of damages; tbe only question being as to tbe liability of tbe defendant for tbe injury. Without question, tbe evidence for plaintiff shows that tbe team was reasonably gentle and bad been in constant use for driving, and that tbe boy in charge was perfectly competent to handle tbe animals, and was without negligence in respect to tbe accident. The only real controversy is ¿s to whether defendant was in any way negligent. His negligence, if any, consisted in not stopping bis automobile, or sooner stopping it, after be discovered that the team was frightened and was beyond tbe control of tbe driver.
*314There is a square conflict in the evidence as to whether defendant did stop his automobile before he reached the end of the alley; the testimony of plaintiff’s witnesses being that while he did slacken the speed of his automobile he did not stop it, but ran on past the alley down which the team turned at about the time the turn was made, and ran westward for a, block, and then turned and came back to the alley where the accident had happened. The testimony for the defendant tended to show that he brought his automobile to a full stop before he reached the alley, and then, as the team turned from the street, he proceeded westward, and after-wards turned about and came back. But it seems to us immaterial which view of the facts in this respect the jury may have taken; for, even if the defendant did stop his automobile, he may have been negligent under the evidence in not sooner stopping it after he saw the team was frightened. The automobile was painted a bright red, and made a puffing noise such as was calculated to frighten horses, and the jury may well have found that under the circumstances it was his duty as a - reasonably prudent man to at once stop his machine when he saw that the team, which was then distant about a block, had become scared and was likely to be unmanageable should he approach nearer. It is impossible for us to say just what was the amount of care and precaution which defendant should have exercised. Whether a rea: sonably prudent man would have done otherwise than as defendant did after the peril became apparent was so plainly a question for the jury that no further discussion of the evidence would seem to be justified. We are fully satisfied that the question was properly submitted to the jury, and that there was sufficient evidence to sustain the verdict.
The judgment of the trial court is therefore affirmed.